DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         TRAVES MALCOLM,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-2278

                         [February 18, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 00-019019-CF-10B.

  Traves Malcolm, Milton, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.